Title: From John Adams to United States Senate, 10 February 1797
From: Adams, John
To: United States Senate



Gentlemen of the Senate,
10 Feb. 1797

In Consequence of the Declaration made yesterday in the Chamber of the H of Representatives of the Election of a President & V. P. of U.S. the Record of which has just now been read from your Journal by your Secretary I think have judged it proper to give Notice, that on the fourth of March next at twelve O Clock, I propose to attend again in the Chamber of the H. of R. in order to take the Oath prescribed by the Constitution of the U.S to be taken by the P.  to be administered by the Chief J. of the U. S. or Such other Judge of the Supreme Court of U.S. as can most conveniently attend, and in Case none of those Judges can Attend by the Judge of the District of Pensilvania in Presence of before Such Senators and Representatives of the U.S. as may find it convenient to honour the Solemn Ceremony Transaction with their Presence
